Case 1:17-cr-00582-JMS-WRP Document 803 Filed 06/21/19 Page 1 of 3           PageID #:
                                  8679


 WILLIAM P. BARR
 Attorney General
 ROBERT S. BREWER, JR.
 United States Attorney
 MICHAEL G. WHEAT, CBN 118598
 JOSEPH J.M. ORABONA, CBN 223317
 JANAKI S. GANDHI, CBN 272246
 COLIN M. MCDONALD, CBN 286561
 Special Attorneys to the Attorney General
 United States Attorney’s Office
 880 Front Street, Room 6293
 San Diego, CA 92101
 619-546-8437/6695/8817/9144
 michael.wheat@usdoj.gov

 Attorneys for the United States of America

                    UNITED STATES DISTRICT COURT
                              DISTRICT OF HAWAII

                                              Cr. No. 17-00582 JMS-WRP
 UNITED STATES OF AMERICA,
                                              SUPPLEMENTAL JURY
                         Plaintiff,           INSTRUCTIONS REGARDING THE
              v.                              FOURTH AMENDMENT

 KATHERINE P. KEALOHA, et al.,

                        Defendants.




       The United States proposes the following Fourth Amendment instruction to

 accompany the deprivation of civil rights instruction:

       The Fourth Amendment of the United States Constitution generally
       prohibits entry into a person’s home or car—whether to make an arrest
       or to search for specific objects—without a warrant. The Fourth
       Amendment also generally prohibits intentionally seizing a person’s
       property without a warrant. The Fourth Amendment also generally
       prohibits arrests without a warrant, unless an officer has probable cause
Case 1:17-cr-00582-JMS-WRP Document 803 Filed 06/21/19 Page 2 of 3             PageID #:
                                  8680


       to believe that an individual committed a crime. A false arrest or false
       imprisonment violates the Fourth Amendment.

       A defendant does not have to personally commit the unlawful search,
       seizure, or arrest. It is sufficient if a defendant willfully caused an act
       to be done which if directly performed by him or another would
       constitute an unlawful search, seizure, or arrest.

 Illinois v. Rodriguez, 497 U.S. 177, 181 (1990); Kentucky v. King, 563 U.S. 452,
 459-60 (2011); Payton v. New York, 445 U.S. 573, 585 (1980); Terry v. Ohio, 392
 U.S. 1, 9 (1968); Atwater v. City of Lago Vista, 532 U.S. 318, 354 (2001); 18 U.S.C.
 § 2(b); United States v. Haeng Hwa Lee, 602 F.3d 974, 976 (“[A] principal is guilty
 of an offense if she used ‘an innocent pawn to cause an act to be done which, if
 performed by the principal, would be unlawful.’”).


 Dated: June 21, 2019.                     Respectfully submitted,

                                           WILLIAM P. BARR
                                           United States Attorney General
                                           ROBERT S. BREWER, JR.
                                           United States Attorney

                                           /s/ Colin M. McDonald
                                           MICHAEL G. WHEAT
                                           JOSEPH J.M. ORABONA
                                           JANAKI S. GANDHI
                                           COLIN M. MCDONALD
                                           Special Attorneys to the Attorney General




                                           2
Case 1:17-cr-00582-JMS-WRP Document 803 Filed 06/21/19 Page 3 of 3            PageID #:
                                  8681




                   UNITED STATES DISTRICT COURT
                               DISTRICT OF HAWAII
                                                  Cr. No. 17-00582 JMS-WRP
  UNITED STATES OF AMERICA,
                                                  CERTIFICATE OF SERVICE
                      Plaintiff,
         v.
  MINH-HUNG NGUYEN (4),
  GORDON SHIRAISHI (5),
                      Defendants.


 IT IS HEREBY CERTIFIED that:
       I, Colin M. McDonald, am a citizen of the United States and am at least

 eighteen years of age. My business address is 880 Front Street, Room 6293,

 San Diego, CA 92101-8893.

       I am not a party to the above-entitled action. I have caused service of the

 foregoing on all parties in this case by electronically filing the foregoing with the

 Clerk of the District Court using its ECF System, which electronically notifies them.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on June 21, 2019.



                                               /s/ Colin M. McDonald
                                               COLIN M. MCDONALD


                                           3
